Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because both the original drawings and replacement sheets filed 6/27/22 do not include lines, numbers and letters that are uniformly thick and well defined, clean, durable and black as required by 37 CFR 1.84(l).  Specifically the drawings include gray and pixelated lines that are not well defined and black.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The new drawings generally include the same pixilation and faded lines as in the original drawings.  If the drawings in Applicant’s possession include solid black lines attention is directed toward the file wrapper in public pair where drawings as received by the office can be viewed.  The gray pixelated lines may be the result of the format in which Applicant is submitting the drawings.  To aid in Applicant’s attempt to correct these drawings the examiner points out that the USPTO website has guidelines on how to submit drawing images for the best results.  See https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.  Specifically, see the section which states:
It is recommended to use images saved in a lossless format (e.g., TIFF, PNG, GIF, BMP). It is strongly recommended that the PDF creation software does not downsample images during the PDF creation process, as this could degrade the quality of the image.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In light of the additional directional requirements of the concave portion and its extension relative to the protrusion provided at the end of the claim additional reference points should be include in the claim for the protrusion itself so that the direction of each extension is explicitly and clearly set forth.  The following changes to claim 1 are recommended:
Lines 10-11, “a protrusion is formed…the movable body,” should read - -a protrusion is formed on the lower roller holding member, the protrusion protrudes toward a foot of the movable body and has a length extending along a length direction of the movable body, the protrusion further including a protrusion width in a direction perpendicular to the length direction,- -.
Line 12, “to” should be - -toward- -.
Line 13, “in the length” should be - -and extends in the length- -.
Lines 20-25, in light of the suggestions above, can then be simplified to read - - wherein the protrusion width where each convex portion is formed is greater than an opening width of the opening and the protrusion width at another portion of the protrusion without the convex portions is less than the opening width of the opening. .- -
Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 3-5 are allowed.
Response to Arguments
The proposed amendment overcomes the prior rejections, the remaining issue from the prior office action is related to the drawings, as noted above this might be a result of the format in which the drawings are being submitted and Applicant is directed to the guidelines at the web address provide above.

This application is in condition for allowance except for the formal matters above. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656